Citation Nr: 1511858	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  09-48 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to an initial rating higher than 10 percent for Freiberg infraction 3rd metatarsal head of the right foot, status post hemiphalangectomy with residual degenerative joint disease and heel pain.

3.  Entitlement to an initial compensable rating for right hand tendonitis.

4.  Entitlement to an initial compensable rating for left elbow tendonitis.

5.  Entitlement to an initial compensable rating for vertigo.

6.  Entitlement to an initial rating higher than 10 percent for a lumbosacral sprain.

7.  Entitlement to an initial compensable rating for left side sciatica.

8.  Entitlement to an initial rating higher than 10 percent for hypothyroidism.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to September 2002.

These matters come before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2013, the RO granted service connection for right heel pain and rated that disability in conjunction with the already service-connected right foot disability.  The initial rating for the right foot disability remained at 10 percent.

The Veteran testified before the undersigned at a January 2015 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file. 

The issue of entitlement to service connection for a right wrist disability (to include carpal tunnel syndrome) has been raised by the record in the Veteran's December 2009 substantive appeal (VA Form 9) and during the January 2015 hearing (See page 16 of the hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for allergic rhinitis and entitlement to higher initial ratings for a lumbosacral sprain, left side sciatica, hypothyroidism, and right hand tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since February 12, 2007, the Veteran's Freiberg infraction 3rd metatarsal head of the right foot, status post hemiphalangectomy with residual degenerative joint disease and heel pain has been manifested by right foot pain and swelling; the Veteran's gait has been normal, she does not use any assistive devices, and no significant limitation of the foot has been shown.

2.  Since February 12, 2007, the Veteran's left elbow tendonitis has been manifested by pain and tenderness on palpation; elbow flexion has been to 145 degrees and extension has been to 0 degrees, with no additional loss of motion due to such factors as pain, weakness, lack of endurance, fatigability, or flare ups; there has been no impairment of supination or pronation, elbow ankylosis, flail joint, joint facture, or impairment of the radius or ulna.

3.  Since February 12, 2007, the Veteran's vertigo has been manifested by occasional dizziness with no staggering.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for Freiberg infraction 3rd metatarsal head of the right foot, status post hemiphalangectomy with residual degenerative joint disease and heel pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes (DCs) 5276-5284 (2014).

2.  The criteria for an initial compensable rating for left elbow tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5024, 5205-5213 (2014).

3.  The criteria for an initial 10 percent rating (but no higher) for vertigo have been met since February 12, 2007.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.87, Diagnostic Code (DC) 6204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The appeal for higher initial ratings for the service-connected right foot disability, left elbow disability, and vertigo arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings-the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's January 2015 hearing, the undersigned identified the issues on appeal (including entitlement to higher initial ratings for the service-connected right foot disability, left elbow tendonitis, and vertigo).  The Veteran provided testimony as the symptoms and history of her claimed right foot disability, left elbow disability, and vertigo and as any treatment received for these disabilities and she has submitted additional evidence during the course of the appeal.  Thus, she has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records and all of the identified relevant post-service treatment records.  The Veteran has not reported, and the evidence does not otherwise reflect, that she has received any relevant post-service VA or private medical treatment for her right foot disability, left elbow disability, or vertigo.  In addition, the Veteran was afforded VA examinations to assess the severity of these disabilities. 

Although the most recent VA examinations for the Veteran's service-connected right foot disability, left elbow disability, and vertigo took place in 2012, she has not reported any changes in her disabilities since that time, and the record does not otherwise suggest any changes.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).  Thus, new VA examinations for the service-connected right foot disability, left elbow disability, and vertigo need not be conducted.

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.
The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. Freiberg Infraction 3rd Metatarsal Head of the Right Foot, Status Post Hemiphalangectomy with Residual Degenerative Joint Disease and Heel Pain 

The Veteran's service-connected right foot disability is rated under 38 C.F.R. § 4.71a, DC 5284 as a foot injury.  Under DC 5284, a 10 percent rating is warranted for a moderate foot injury, a 20 percent rating is warranted for a moderately severe foot injury, and a 30 percent rating is warranted for a severe foot injury.  A note to DC 5284 provides that a 40 percent disability rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.

In this case, the Veteran reported during a January 2008 VA examination that she experienced daily pain in the 3rd digit of the right foot.  The pain was severe if she wore any footwear that compressed the toe and it had been severe enough to disrupt her sleep.  The pain was 5/10 in intensity and she occasionally used medications to alleviate the pain.  Moderate to severe flare ups of symptoms occurred 2 times per week and lasted for a day at a time.  The Veteran did not use any assistive devices and her right foot disability did not interfere with her daily duties or activities.  

Examination of the foot revealed that there was no joint tenderness, edema, instability, or weakness.  There was normal range of motion of each toe, both dorsiflexion and plantar flexion of the entire foot was normal, and foot strength was normal.  The Veteran's gait was also normal.  There was a callus noted on the 4th digit and the 3rd toe was deformed in that it was significantly shorter by 1.5 centimeters than the contralateral 3rd toe and also from the other toes on the same foot.  Shoe wear pattern appeared normal, there were no vascular changes, there was normal alignment of the Achilles tendon without any valgus, and the Veteran was able to stand, squat, supinate, pronate, and rise on her toes and heels.  There was a hallux valgus noted.  The Veteran was diagnosed as having right foot status post right foot injury, status post surgery, with residual deformity of the 3rd digit of the right foot.

In her May 2008 notice of disagreement the Veteran reported that she experienced chronic right foot swelling, mild pain with deep palpation of the heel, and excruciating burning pain throughout her foot with any type of weight bearing.

The report of an October 2012 VA examination indicates that the Veteran reportedly experienced intermittent right foot pain on both the dorsal and plantar surfaces and on the medial heel.  The pain had gotten better, but there was discomfort in cold weather or if she walked for more than 45 minutes continuously.  She was unable to wear shoes with a narrow toe box because they put pressure on her toes.  When she experienced pain, she would soak her foot in warm water or use a warmed bag filled with corn kernels.  The heat relieved the foot pain.  The Veteran did not use any medications to treat her foot pain and she had not missed any work due to her disability.  She wore athletic shoes which provided good foot support and she occasionally used cushioned shoe inserts.

Examination revealed that there was no Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, acquired claw foot (pes cavus), malunion or nonunion of the tarsal or metatarsal bones, weak foot, or any other foot injuries. There was a well-healed scar on the dorsal surface of the right foot over the 3rd metatarsal area.  The scar was 2.5 centimeters in length, deep, non-tender, hyperpigmented, stable, smooth, and without depression or elevation.  There was no skin breakdown, ulceration, deformity, or restriction of movement due to the scar.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the right foot disability.  

The Veteran did not use any assistive devices and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  X-rays of the right foot revealed degenerative or traumatic arthritis in multiple joints.  Specifically, there was a probable surgical resection of the base of the proximal phalanx of the third toe, contour irregularity and flattening of the head of the third metatarsal, mild degenerative changes of the first metatarsal phalangeal joint, and mild degenerative changes of the mid foot.  A diagnosis of Freiberg infraction 3rd metatarsal head of the right foot, status post hemiphalangectomy with residual degenerative joint disease and foot pain was provided.  The examiner noted this disability did not impact the Veteran's ability to work.

During the January 2015 hearing the Veteran reported that she had plantar fasciitis on her right heel as well as right foot arthritis, scar tissue, and pain.  She used shoe inserts for the plantar fasciitis and occasionally used heat to treat her foot pain.  Her foot symptoms were aggravated by increased activity and cold temperatures.  The foot pain was generally 2/10 in intensity, but increased to 8/10 during flare ups.

The evidence reflects that since the effective date of service connection, the Veteran has reported right foot pain and swelling.  There has been no evidence of any flatfoot, claw foot (pes cavus), or malunion/nonunion of the tarsal or metatarsal bones and the October 2012 VA examination report specifically indicates that claw foot and malunion/nonunion of the tarsal or metatarsal bones were not present during the examination.  Thus, a higher rating is not warranted under DCs 5276, 5278, or 5283.  Although there was evidence of possible hallux valgus during the January 2008 VA examination, DC 5280 provides a maximum schedular rating of 10 percent for this disability, so it does not avail the Veteran.

The only other diagnostic code under which a higher rating may be warranted is DC 5284 for foot injuries.  A higher 20 percent rating under this diagnostic code is only warranted for a moderately severe foot injury.  The above evidence reflects that the symptoms of the Veteran's right foot disability are no more than moderate. Specifically, she has only reported right foot pain and swelling.  Objective examinations of the foot have generally been normal, she does not use any assistive devices for ambulation, and she has not demonstrated an abnormal gait.  Also, the ranges of motion of the toes of the right foot as well as the foot as a whole were noted to be normal during the January 2008 VA examination.  Hence, the symptoms of the Veteran's right foot disability most closely approximate the criteria for a 10 percent rating under DC 5284 and a higher rating under that diagnostic code is not warranted.  38 C.F.R. §§ 4.7, 4.71a, DC 5284.

Moreover, the Veteran has not contended, and the evidence does not otherwise reflect, that she has completely lost all functional use of her right foot, with no effective function remaining other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  This finding was specifically made during the October 2012 VA examination and the Veteran has not required any assistive devices for ambulation and has consistently demonstrated a normal gait. Thus, a higher rating of 40 percent under DC 5284 for loss of use of the foot is also not warranted.

In sum, the evidence does not support a finding that an initial rating higher than 10 percent is warranted under DC 5284 or any other applicable diagnostic code for the Veteran's service-connected right foot disability at any time since the effective date of service connection.  The appeal must be denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5276-5284.

The October 2012 VA examination report indicates that there was scarring associated with the service-connected right foot disability.  The rating criteria for scars were revised during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  These amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As her claim was received in February 2007, the 2008 amendments are not applicable in this appeal.

To warrant a compensable rating under the applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep or cause limited motion and affect an area or areas exceeding at least 6 square inches (39 square centimeters) (DC 7801); be superficial and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be superficial and unstable (DC 7803); be superficial and painful on demonstration (DC 7804); or cause some limitation of the function of the part affected (DC 7805). 38 C.F.R. § 4.118, DCs 7800-7805 (2007).

In this case, the right foot scarring does not involve the head, face, or neck and there is no evidence that such scarring causes any limitation of motion or function, affects an area exceeding at least 6 square inches, or is unstable or painful.  Hence, a separate compensable rating for right foot scarring is not warranted at any time since the effective date of service connection.  Id.

II. Left Elbow Tendonitis

The Veteran's left elbow tendonitis is rated under 38 C.F.R. § 4.71a, DC 5024 as tenosynovitis.  Diseases under DC 5024 are rated on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5206, a noncompensable rating is warranted where major forearm flexion is limited to 110 degrees, a 10 percent rating is warranted where major forearm flexion is limited to 100 degrees, a 20 percent rating is warranted where major forearm flexion is limited to 90 degrees, a 30 percent rating is warranted where major forearm flexion is limited to 70 degrees, a 40 percent rating is warranted where major forearm flexion is limited to 55 degrees, and a 50 percent rating is warranted where major forearm flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5206.

Under DC 5207, a 10 percent rating is warranted where major forearm extension is limited to 45 degrees, a 10 percent rating is also warranted where major forearm extension is limited to 60 degrees, a 20 percent rating is warranted where major forearm extension is limited to 75 degrees, a 30 percent rating is warranted where major forearm extension is limited to 90 degrees, a 40 percent rating is warranted where major forearm extension is limited to 100 degrees, and a 50 percent rating is warranted where major forearm extension is limited to 110 degrees.  38 C.F.R. § 4.71a, DC 5207.

Under DC 5208, a 20 percent rating is warranted where major forearm flexion is limited to 100 degrees and major forearm extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5208.

A March 2008 VA examination report reflects that the Veteran reported that she experienced flare ups of olecranon area pain twice per year.  Flare ups lasted for 2 to 3 days at a time and were moderate in intensity.  There were no precipitating episodes identified and the Veteran used pain medications as needed during flare ups.  Any reduction in the range of motion during flare ups could not be described without resorting to speculation.  The Veteran did not use any assistive devices and her usual occupation was not affected by her left elbow disability.  She avoided using her left upper extremity during flare ups of pain.
Examination of the left elbow revealed that there was no edema, deformity, focal weakness, or joint effusion.  The ranges of motion of the elbow were recorded as flexion to 145 degrees and extension to 0 degrees.  Three repetitions of the ranges of left elbow motion against moderate resistance did not elicit any pain, reduction in the range of motion, fatigability, or incoordination.  X-rays of the left elbow were normal.  The Veteran was diagnosed as having recurrent tendonitis of the left elbow.

The Veteran reported in her May 2008 notice of disagreement and during an October 2012 VA examination that she experienced limited range of left elbow motion and chronic pain.  There was a focal "achiness" over the olecranon approximately once a month.  The discomfort lasted for 1 to 2 days at a time and did not radiate into the soft tissue.  The Veteran worked at a desk all day and did not put weight on the elbow joint.  She was unsure as to what aggravated her elbow disability, but she rested the elbow and only typed with her right hand (she was normally left hand dominant) to alleviate her symptoms.  She did not take any medications for her elbow disability and had not missed any days of work due to the disability.  There were no flare ups that impacted the function of the elbow or forearm.

The ranges of motion of the left elbow were recorded as flexion to 145 degrees or greater with no objective evidence of painful motion and extension to 0 degrees with no objective evidence of painful motion.  The ranges of left elbow flexion and extension remained the same following 3 repetitions of the ranges of motion and there was no functional loss or functional impairment of the elbow or forearm.  There was localized tenderness or pain on palpation of the joints/soft tissues of either the left elbow or forearm.  Muscle strength associated with elbow flexion and extension was normal (5/5) and there was no elbow ankylosis, flail joint, joint fracture, or impairment of supination or pronation.  The Veteran had not undergone a total elbow joint replacement or any other elbow surgery, there were no scars associated with her elbow disability, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  There was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  X-rays of the elbow were normal.  A diagnosis of left elbow tendonitis without degenerative joint disease was provided.  This disability did not impact the Veteran's ability to work.

During the January 2015 hearing, the Veteran reported that she experienced difficulty carrying things due to left elbow pain/aching.  She treated the elbow symptoms with an ice pack, but did not use any elbow brace.

The evidence reflects that there is a left elbow disability with pain and tenderness on palpation.  During the March 2008 and October 2012 VA examinations, the Veteran was able to perform flexion to 145 degrees and extension to 0 degrees.  Flare ups were reported during the March 2008 VA examination.  The examiner who conducted the March 2008 VA examination indicated that there was no evidence of range of motion loss, pain, fatigability, or incoordination following 3 repetitions of the ranges of elbow motion.  However, he did not specifically report whether there was any additional functional impairment due to weakened movement and he concluded, without explanation, that any reduction in the range of elbow motion during flare ups could not be described without resorting to speculation. 

The deficiency with the March 2008 VA examination report was corrected in the October 2012 VA examination report in that the examiner who conducted that examination specifically reported that there was no objective evidence of painful elbow motion, that the ranges of left elbow flexion and extension remained the same following 3 repetitions of the ranges of motion, and there was no functional loss or functional impairment of the elbow or forearm (including no evidence of any weakened movement, excess fatigability, incoordination, or pain on movement).  The Veteran did not report any flare ups during the October 2012 VA examination.

Thus, even considering pain and other functional factors, the evidence does not support assignment of an initial compensable rating under DCs 5206, 5207, or 5208 as the Veteran's left elbow symptoms have not been shown to be so disabling to actually or effectively result in limitation of flexion to 100 degrees, limitation of extension to 45 degrees, or limitation of flexion to 100 degrees and limitation of extension to 45 degrees-the requirements for compensable ratings under DCs 5206, 5207, and 5208, respectively, based on limitation of motion.  Furthermore, examination of the left elbow has not revealed any pain on motion, swelling, or muscle spasms.  Therefore, an initial compensable rating under DC 5003 is also not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5003, 5010, 5206, 5207, 5208. 

Additionally, the Veteran is not entitled to ratings under DCs 5205 or 5209-5213 as there is no evidence of ankylosis of the elbow, flail joint, joint fracture, nonunion of the radius and ulna, impairment of the ulna or radius, or impairment of supination and pronation.  The absence of these impairments was specifically noted in the October 2012 VA examination report.

III. Vertigo

The Veteran's vertigo is rated under 38 C.F.R. § 4.87, DC 6204 as a peripheral vestibular disorder.  Under DC 6204, a 10 percent rating is warranted for occasional dizziness and a 30 percent rating is warranted for dizziness and occasional staggering.  38 C.F.R. § 4.87, DC 6204.

In the present case, a March 2008 VA examination report indicates that the Veteran reported that she had experienced flare ups of vertigo ever since her separation from service.  The symptoms were positional in nature, occurred approximately every 2 years, and lasted for approximately 2 days at a time.  She used Antivert as needed during flare ups of vertigo.  She did not report any activity restrictions due to vertigo.

A neurologic examination was conducted and resulted in a negative Romberg test and normal finger-to-nose testing and rapidly alternating movements of the upper extremities.  The Veteran's gait was normal.  She was diagnosed as having benign positional vertigo.

The Veteran reported in her May 2008 notice of disagreement, during an October 2012 VA examination, and during the January 2015 hearing that she experienced "little bouts" of dizziness approximately every 2 years to once a month upon awakening and turning over in bed.  The dizziness would resolve when she got up and started moving.  She occasionally missed work due to nausea associated with the vertigo.  The disability did not require any medications and she had not seen a physician for the disability for many years.  She did not experience any staggering, did not have any benign neoplasm of the ear, and had not undergone any surgical treatment for an ear condition.

Examinations of the external ear, ear canal, and tympanic membrane were all normal and the Veteran's gait was normal.  Romberg testing, Dix Hallpike (Nylen-Barany testing), and limb coordination testing (finger-nose-finger) were all normal.  There was no benign or malignant neoplasm or metastases and there were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's vertigo.  A diagnosis of benign paroxysmal vertigo was provided.  This disability did not impact the Veteran's ability to work.

The above evidence reflects that the Veteran has experienced vertigo with occasional dizziness since the effective date of service.  This symptom most closely approximates the criteria for a 10 percent rating under DC 6204.  An initial rating higher than 10 percent is not warranted at any time during the claim period because there has been no evidence of any staggering and the absence of this symptom was specifically noted during the October 2012 VA examination.  Hence, an initial 10 percent rating (but no higher) is warranted for vertigo since February 12, 2007.  38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.7, 4.87, DC 6204.

IV: Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The Veteran's symptoms are all contemplated by the appropriate rating criteria. Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to a service-connected disability during the claim period.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

V: Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has been gainfully employed during the entire claim period and there is no evidence that she was prevented from securing and following gainful employment due to any service-connected disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to an initial rating higher than 10 percent for Freiberg infraction 3rd metatarsal head of the right foot, status post hemiphalangectomy with residual degenerative joint disease and heel pain, is denied.

Entitlement to an initial compensable rating for left elbow tendonitis is denied.

Entitlement to an initial 10 percent rating for vertigo, effective from February 12, 2007, is granted.

REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.)

In this case, the Veteran reported during the January 2015 hearing that she experienced symptoms of allergic rhinitis, including sinus headaches.  Thus, there is competent evidence of current rhinitis.  Service treatment records include various records of treatment for allergies, hay fever, itchy eyes, nasal discharge, and headaches.  The Veteran reported on a July 2002 report of medical history form completed for purposes of retirement from service that she experienced seasonal allergies and the report of her August 2002 retirement examination includes a diagnosis of seasonal allergic rhinitis.  She contends that she has continued to experience symptoms of allergic rhinitis ever since service. 

Hence, the evidence suggests that the Veteran may have current allergic rhinitis which is related to service.  VA's duty to obtain an examination as to the nature and etiology of any current allergic rhinitis is, therefore, triggered.  An examination is necessary to determine whether the Veteran has current allergic rhinitis and to obtain a medical opinion as to the etiology of any such disability.

With respect to the appeals for higher initial ratings for the service-connected right hand disability, back disability, and hypothyroidism, the evidence suggests that these disabilities may have worsened since the Veteran's last examinations in October 2012 and February 2013.  For example, the October 2012 and February 2013 hypothyroidism and right hand examination reports, respectively, indicate that she reportedly did not experience any fatigability associated with her hypothyroidism and that she only experienced flare ups of right hand symptoms 3 to 4 times per year.  However, she reported during the January 2015 hearing that she experienced constant fatigue associated with hypothyroidism and that flare ups of right hand symptoms occurred 1 or 2 times a week.  (See pages 8 and 23 of the hearing transcript).  She also indicated during the hearing that she had undergone back surgery since the most recent examination and that her back disability may have worsened since that time.  (See pages 4 through 6 of the hearing transcript).   Given this evidence, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected right hand disability, back disability, and hypothyroidism is triggered.

Additionally, in light of the fact that the appeal for a higher initial rating for left side sciatica is inextricably intertwined with the appeal for a higher initial rating for the service-connected back disability and as additional evidence will be obtained regarding the state of the Veteran's sciatica during her VA back examination, the Board will defer adjudication of the appeal for a higher initial rating for left side sciatica.

Moreover, a December 2013 surgical documentation report from CHRISTUS St. Vincent Regional Medical Center appears to indicate that the Veteran sought treatment for back and neurologic problems at that facility's emergency department in November 2013.  Also, a January 2015 letter from a physician at CSNA Neurosurgery and Neurology reveals that the Veteran had back surgery in January 2014.  As any such records are directly relevant to the issue of entitlement to a higher initial ratings for the service-connected back disability and left side sciatica, a remand is also necessary to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where she has received treatment for rhinitis, a back disability, a neurologic disability, a thyroid disability, and a right hand disability, to include the dates of any such treatment.

Also, ask the Veteran to specifically complete authorizations for VA to obtain all records of her treatment for rhinitis, a back disability, a neurologic disability, a thyroid disability, and a right hand disability from CHRISTUS St. Vincent Regional Medical Center (see the December 2013 surgical documentation report from this facility), CSNA Neurosurgery and Neurology (see the January 2015 letter from J. M., M.D.), and any other sufficiently identified private treatment provider from whom records have not already been obtained.     		 

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current allergic rhinitis.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current allergic rhinitis identified (i.e., any allergic rhinitis diagnosed since February 2007), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current allergic rhinitis had its onset in service, is related to the Veteran's rhinitis and other allergy symptoms in service (to include treatment for allergies, hay fever, itchy eyes, nasal discharge, and headaches therein), or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any allergic rhinitis diagnosed since February 2007, all instances of treatment for rhinitis and other allergy symptoms in the Veteran's service treatment records, and her reports of rhinitis symptoms continuing in the years since service.

A complete rationale shall be given for all opinions and conclusions expressed.

3.  Schedule the Veteran for a VA examination to evaluate the current severity of her service-connected right hand disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of motion of the fingers of the right hand shall be reported in degrees.  The examiner shall also specifically answer the following question with respect to all appropriate ranges of finger motions:

What is the extent of any additional limitation of finger motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall also report the size of any gap between the thumb pad and the fingers or between the tip of the index or long finger and the proximal transverse crease of the palm.

The examiner shall also report whether there is ankylosis of any finger of the right hand.  If ankylosis is present, the examiner shall specifically identify which joints are involved and whether the ankylosis is favorable or unfavorable.

The examiner shall also indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected right hand disability results in loss of use of the right hand (i.e., the Veteran would be equally well served by amputation with prostheses at the site of election).

A complete rationale shall be given for all opinions and conclusions expressed.

4.  Schedule the Veteran for a VA examination to evaluate the current severity of her service-connected back disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of thoracolumbar spinal motions shall be reported in degrees.  The examiner shall also specifically answer the following question with respect to all appropriate ranges of thoracolumbar spinal motions:

What is the extent of any additional limitation of motion (in degrees) of thoracolumbar spinal motion due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner shall specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner shall also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during any 12 month period.

The examiner shall also specify any nerves affected by the service-connected back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

A complete rationale shall be given for all opinions and conclusions expressed.

5.  Schedule the Veteran for a VA examination to evaluate the current severity of her service-connected hypothyroidism.  All indicated tests and studies shall be conducted.
All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms associated with the Veteran's hypothyroidism, to specifically include whether she experiences any associated fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance (e.g., dementia, slowing of thought, depression), weight gain, cold intolerance, cardiovascular involvement, bradycardia (less than 60 beats per minute), or sleepiness.

A complete rationale shall be given for all opinions and conclusions expressed.

6.  Then readjudicate the claims, issuing a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


